 



Exhibit 10.2
[Execution Copy]
January 31, 2007
Mr. William A. Robinson
1100 Cassatt Road
Berwyn, PA 19312
Dear Mr. Robinson:
     You previously entered into an employment agreement with SunCom Wireless
Management Company, Inc. (f/k/a Triton Management Company, Inc.) (the “Company”)
dated as of March 7, 2005 (the “Original Employment Agreement”) and thereafter
amended by a certain Letter Agreement (the “First 2005 Letter Agreement”) dated
December 2, 2005, a certain Letter Agreement (the “Second 2005 Letter
Agreement”) dated December 14, 2005, and a certain Letter Agreement (the “2006
Letter Agreement”) dated September 11, 2006. The Original Employment Agreement
as amended by the First 2005 Letter Agreement, the Second 2005 Letter Agreement
and the 2006 Letter Agreement is referred to collectively herein as the
“Existing Employment Agreement”. Except as otherwise defined herein, all
capitalized terms used herein shall have the meaning set forth in the Existing
Employment Agreement.
     Each of the Company and SunCom pursuant to this letter agreement (this
“Agreement”) hereby agree to modify the terms of your Existing Employment
Agreement as set forth below:
     1. Benefits Upon Termination. Notwithstanding Sections 5(b) and 5(c) of the
Original Employment Agreement, Section 7 of the Second 2005 Letter Agreement,
Section 1 of the 2006 Letter Agreement (or any other provision of the Existing
Employment Agreement), in the event of a termination of Executive’s employment
at any time following the occurrence of a Triggering Event (as hereinafter
defined) (i) by the Company Without Cause, (ii) by the Company or Executive by
notice of non-renewal pursuant to Section 1 of the Second 2005 Letter Agreement
at the conclusion of the current term (i.e. February 3, 2009), (iii) by
Executive by notice of Voluntary Termination at the conclusion of the current
term (i.e. February 3, 2009), (iv) by Executive for Good Reason, or (v) by
reason of Executive’s death or Disability, then Executive shall be entitled (in
addition to any non-cash severance-related benefits, payments or compensation
provided for in the Existing Employment Agreement) to:
          (a) a severance benefit in the amount of the product resulting from
multiplying Executive’s Base Salary on the date of such termination by two (2);
          (b) an annual bonus for the calendar year during which such
termination occurs (without regard to the date during such year that such
termination occurs) in the amount of the product resulting from multiplying
Executive’s full target annual bonus by two (2), which bonus shall be calculated
(i) in accordance with Section 4 of the Second 2005 Letter Agreement and (ii) as
if Executive had achieved one hundred percent (100%) of his bonus-based goals
for such calendar year; and

 



--------------------------------------------------------------------------------



 



Mr. William A. Robinson
January 31, 2007
Page 2
          (c) immediate vesting of all unvested shares of SunCom owned by
Executive as of the date of such termination (whether such shares are subject to
the Plan or a restricted stock award letter agreement or comparable agreement).
          The benefits described in Sections 1(a) and 1(b) above shall be
payable in a single lump sum as soon as practicable, but in no event more than
ten (10) business days, following the end of the Employment Period; provided
that in the event that such benefits constitute “deferred compensation” payable
to a “key employee” of a publicly-traded corporation pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended, such benefits shall not be
payable until six (6) months following Executive’s separation from service and
shall not accrue interest during such 6-month period.
          In the event of a termination of Executive’s employment under
circumstances other than those described in this Section 1, Executive shall not
be entitled to the severance benefits set forth in this Section 1 but shall
continue to be entitled to those benefits upon termination described in
Section 7 of the Second 2005 Letter Agreement and Section 1 of the 2006 Letter
Agreement (in addition to any non-termination related benefits, payments or
compensation provided for in the Existing Employment Agreement).
          As used herein, the term “Triggering Event” shall mean the earlier to
occur of the following events:
          (i) consummation of a proposed transaction involving the exchange of
certain of the 9-3/8% Senior Subordinated Notes due 2011 and 8-3/4% Senior
Subordinated Notes due 2011, in each case issued by SunCom Wireless, Inc., for
shares of SunCom’s Class A Common Stock, par value $0.01 per share (the
“Restructuring”); and
          (ii) at least two (2) of the following three (3) current members of
SunCom’s Board of Directors (the “Board”) ceasing to be members of the Board for
any reason: Scott Anderson, Mathias DeVito and Arnold Sheiffer.
          The Company shall deposit the aggregate amount of Executive’s benefits
described in Sections 1(a) and 1(b) into an irrevocable trust with a third party
trustee mutually acceptable to Executive and the Company and pursuant to an
irrevocable trust agreement in form and substance reasonably satisfactory to
Executive. Such trust shall be funded upon the earlier to occur of (A) the
business day immediately prior to the targeted closing date of the Restructuring
and (B) the third business day following the occurrence of a Triggering Event
described in clause (ii) above.
          Notwithstanding anything to the contrary contained herein, payment to
Executive of the benefits described in this Section 1 shall be contingent upon
each of Executive and the Company executing and delivering to the other a mutual
general release of claims in the form attached hereto as Exhibit A (the
“Release”).
     2. Sale Transaction Bonus. In the event a Sale Transaction (as hereinafter
defined) is consummated at any time following the occurrence of a Triggering
Event, SunCom shall

 



--------------------------------------------------------------------------------



 



Mr. William A. Robinson
January 31, 2007
Page 3
establish a segregated bank account and deposit into such account a cash bonus
pool (the “Sale Bonus Pool”), to be disbursed among Executive, the Company’s
Chairman and Chief Executive Officer and the Company’s Executive Vice President
and Chief Financial Officer (collectively, the “Senior Managers”), in the amount
of (i) one-half of one percent (0.5%) of the Sale Proceeds (as hereinafter
defined) payable to SunCom, SunCom’s Affiliates and/or SunCom’s stockholders in
such Sale Transaction in excess of One Billion Seven Hundred Million Dollars
($1,700,000,000) and up to Two Billion Dollars ($2,000,000,000) and (ii) one
percent (1.0%) of the Sale Proceeds payable to SunCom, SunCom’s Affiliates
and/or SunCom’s stockholders in such Sale Transaction in excess of Two Billion
Dollars ($2,000,000,000). SunCom shall pay to Executive an amount equal to
twenty-five percent (25%) of the aggregate Sale Bonus Pool.
          The benefit described in this Section 2 shall be payable in a single
lump sum as soon as practicable, but in no event more than ten (10) business
days, following the consummation of the Sale Transaction; provided in the event
that:
          (x) any portion of the Sale Proceeds is required by the terms of the
Sale Transaction to be placed into escrow, retained or held back by the buyer,
or the payment thereof is otherwise subject to contingencies based upon the
occurrence of future events (“Contingent Sale Proceeds”), SunCom shall deposit
into the segregated account but not disburse to the Senior Managers the portion
of the Sale Bonus Pool attributable to the Contingent Sale Proceeds until such
time as, and only to the extent that, the Contingent Sale Proceeds are released
from escrow, no longer retained or held back by the buyer, or otherwise no
longer subject to payment contingencies, as the case may be (“Released Sale
Proceeds”)1; and
          (y) the aggregate amount of Sale Proceeds in a Sale Transaction that
do not constitute Contingent Sale Proceeds is insufficient to trigger SunCom’s
obligation to establish a Sale Bonus Pool (e.g. such non-contingent Sale
Proceeds do not exceed $1.7 billion), then SunCom shall deposit into the
segregated account but not disburse to the Senior Managers the Sale Bonus Pool
attributable to such Sale Transaction until such time as a sufficient portion of
the Contingent Sale Proceeds become Released Sale Proceeds to render the Sale
Transaction eligible for a Sale Bonus Pool.2
          In the event that the benefits described in this Section 2 constitute
“deferred compensation” payable to a “key employee” of a publicly-traded
corporation pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended, such benefit shall not be payable until
 

1   For example, if a Sale Transaction generates total Sale Proceeds of
$1.85 billion with a $50 million holdback, SunCom will deposit into the Sale
Bonus Pool the amount of $750,000 upon the closing of the Sale Transaction,
distribute $500,000 to the Senior Managers immediately, and retain $250,000
pending release of the holdback. If $40 million of the holdback is ultimately
paid to SunCom one year later, SunCom will then distribute $200,000 to the
Senior Managers and retain the remaining $50,000.   2   For example, if a Sale
Transaction generates total Sale Proceeds of $1.725 billion with a $50 million
holdback, SunCom will deposit into the Sale Bonus Pool the amount of $125,000
upon the closing of the Sale Transaction but retain the entire amount pending
release of a sufficient portion of the holdback. If $30 million of the holdback
is ultimately paid to SunCom one year later, SunCom will distribute $25,000 to
the Senior Managers and retain the remaining $100,000.

 



--------------------------------------------------------------------------------



 



Mr. William A. Robinson
January 31, 2007
Page 4
six (6) months following Executive’s separation from service and shall not
accrue interest during such 6-month period.
          Notwithstanding anything to the contrary contained herein, payment to
Executive of the benefits described in this Section 2 shall be contingent upon
each of Executive and the Company executing and delivering the Release.
          As used herein:
          (A) The term “Sale Transaction” means any transaction or series of
transactions whereby directly or indirectly (I) an acquisition, merger,
consolidation, or other business combination pursuant to which the business or
assets of SunCom are, directly or indirectly, combined with a third party not
controlled by SunCom’s current stockholders; (II) the acquisition, directly or
indirectly, by a buyer or buyers (which term shall include a “group” of persons
as defined in Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of equity interests or options, or any combination
thereof constituting a majority of the then outstanding stock of SunCom or
possessing a majority of the then outstanding voting power of SunCom (except as
may occur with current stockholders or debtholders as a result of a
restructuring, other than a buyer or buyer directly or indirectly controlled by
the current SunCom stockholders); (III) any other purchase or acquisition,
directly or indirectly, by a buyer or buyers directly or indirectly controlled
by the current stockholders; or (IV) the formation of a joint venture or
partnership with SunCom or direct investment in SunCom for the purpose of effect
a transfer of a significant interest in SunCom to a third party.
          (B) The term “Sale Proceeds” means (I) the total amount of cash and
fair market value (on the date of payment) of all property paid or payable
(including amounts paid in escrow) in connection with the Sale Transaction (or
any related transaction), including amounts paid or payable in respect of
convertible securities, preferred equity securities, warrants, stock
appreciation rights, options or similar rights, whether or not vested, plus
(II) in the event of a sale of the capital stock of SunCom and/or its
Affiliates, the principal amount of all indebtedness for borrowed money or other
liabilities of SunCom and/or its Affiliates as set forth on the most recent
balance sheet, or, in the case of a sale of assets, all indebtedness for
borrowed money or other liabilities assumed by the third party. Sale Proceeds
shall also include the aggregate amount of all dividends or other distributions
declared by SunCom and/or its Affiliates after the date hereof other than normal
quarterly cash dividends, and, in the case of a sale of assets, the net fair
market value of any current assets not sold by SunCom and/or its Affiliates,
less the book value of the current liabilities not assumed by the applicable
buyer. For purposes of calculating Sale Proceeds, the value of securities,
whether debt or equity, that are freely tradeable in an established public
market will be determined on the basis of the average closing price in such
market for the 10 trading days prior to the closing of the Sale Transaction (the
“Valuation Date”); and the value of securities that have no established public
market or other property will be the fair market value of such securities or
other property on the Valuation Date. If Sale Proceeds include any restricted
stock (i.e. stock in a public company not freely tradeable), the portion of the
Sale Bonus Pool related thereto shall be calculated by the Board in good faith
and paid into the Sale Bonus Pool upon consummation of the Sale Transaction.

 



--------------------------------------------------------------------------------



 



Mr. William A. Robinson
January 31, 2007
Page 5
          (C) The term “Affiliate”, as applied to a specified person, is a
person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the person
specified.
     3. Stock Awards. Executive shall continue to be eligible to receive
additional awards, consistent with SunCom’s and the Company’s past practice,
under SunCom’s 1999 Stock and Incentive Plan (or any successor thereto) (the
“Plan”) under the provisions of such Plan as may be approved by the Compensation
Committee of the Board from time to time, but in no event shall Executive’s
awards during 2007 or the years thereafter consist of fewer shares of SunCom
stock than those awards granted to him in 2006.
     4. Notice Period for Certain Terminations. Notwithstanding Sections 5(a)(i)
and 5(a)(iii) of the Original Employment Agreement (or any other provision of
the Existing Employment Agreement), from and after the date hereof:
          (a) The notice required to be given by Executive in the event of a
Voluntary Termination shall be ninety (90) days’ prior written notice to the
Company; and
          (b) The notice required to be given by the Company in the event of a
Without Cause termination shall be ninety (90) days’ prior written notice to
Executive.
     5. Contractual Payment Subject to Forfeiture. Notwithstanding Section 3 of
the Second 2005 Letter Agreement (or any other provision of the Existing
Employment Agreement), from and after the date hereof the Forfeiture Date
applicable to the $275,000 payment described in Section 3 of the Second 2005
Letter Agreement shall be June 30, 2007.
     6. Non-Competition Covenant. Notwithstanding Section 6(a) of the Original
Employment Agreement or Section 9 of the Second 2005 Letter Agreement (or any
other provision of the Existing Employment Agreement), Executive shall not have
breached (and shall not be deemed to have breached) his non-competition
obligations to SunCom and its direct and indirect Subsidiaries if following any
termination of his employment with the Company he accepts employment with (or
agrees to provide consulting services as an independent contractor to) any
entity engaged in the business of selling personal communications services or
personal communications handsets and accessories (any such entity, a “New
Employer”) so long as:
          (a) Executive’s duties and responsibilities for the New Employer are
not primarily operational in nature and the New Employer either (i) provides
services throughout the United States or (ii) does not provide services in the
Southeastern region of the United States; or
          (b) Executive’s duties and responsibilities for the New Employer are
primarily operational in nature and either (i) the New Employer does not provide
services in the Southeastern region of the United States or (ii) Executive’s
duties for the New Employer do not involve the Southeastern region of the United
States.
     7. Continuation of Benefits. From and after the date hereof, Section 7(b)
of the Second 2005 Letter Agreement is hereby amended and restated in its
entirety to read as follows:

 



--------------------------------------------------------------------------------



 



Mr. William A. Robinson
January 31, 2007
Page 6
“continuation of coverage under and participation rights in the Company’s then
existing medical, dental and prescription drug programs for the 24-month period
following the end of the Employment Period (to the extent such continued
coverage is permitted under applicable law) at the same level of coverage (i.e.
single, spousal or family) applicable to you as of the date of termination and
subject to the same Company and employee contributions for such coverage in
effect as of the date of termination and during such 24-month period for
similarly situated employees, in each case, to the same extent as if you were
still employed by the Company during such period; and”
     8. Directors’ and Officers’ and Insurance. Notwithstanding Section 4(e) of
the Original Employment Agreement (or any other provision of the Existing
Employment Agreement), from and after the date hereof the Company and SunCom
shall maintain at their expense the directors’ and officers’ insurance coverage
described in the executed term sheet for the Restructuring dated November 21,
2006 (including the 6-year “tail” coverage related thereto) and Executive in his
capacity as an officer and director of SunCom and its Affiliates shall be
entitled to coverage under such policies to the same extent as any member of the
Board.
     9. Definition of “Cause”. From and after the date hereof, Section 5(d) of
the Original Employment Agreement is hereby amended and restated in its entirety
to read as follows:
“For purposes of this Agreement, ‘Cause’ means only:
(i) Executive’s conviction of a felony (other than felonies related solely to
automobile infractions, unless Executive is incarcerated as a result thereof);
or
(ii) Executive’s willful malfeasance or gross misconduct in connection with his
employment hereunder which has materially adversely affected SunCom as
determined by a majority vote of its Board of Directors (which majority vote
shall require the affirmative vote of (A) at least one (1) management member of
the Board (other than Executive) and (B) a majority of the independent members
of the Board); or
(iii) a substantial and continual refusal by Executive to perform the material
duties required of him hereunder as determined by a majority vote of the SunCom
Board of Directors (which majority vote shall require the affirmative vote of
(A) at least one (1) management member of the Board (other than Executive) and
(B) a majority of the independent members of the Board), which refusal is not
cured within 30 days after the date of receipt by Executive from the SunCom
Board of Directors of its written notice

 



--------------------------------------------------------------------------------



 



Mr. William A. Robinson
January 31, 2007
Page 7
referring to this provision and describing such refusal; provided, however that
Executive’s refusal to perform duties that violate any applicable law or
generally accepted business ethics shall not constitute grounds for a
termination for Cause”
     10. All Other Provisions Remain Effective. Except as otherwise expressly
modified under this Agreement, all other terms and conditions of the Existing
Employment Agreement shall continue in full force and effect and are hereby
ratified and confirmed. In the event of any inconsistency between the terms of
the Existing Employment Agreement and the terms of this Agreement, the terms of
this Agreement shall control. This Agreement may be executed and delivered in
counterparts, each of shall be deemed to be an original, but all of which shall
collectively constitute the same instrument.
     Please evidence your acceptance of the foregoing modification to the
Existing Employment Agreement by executing this Agreement where provided below
and returning it to SunCom and the Company, whereupon this Agreement shall
constitute the legally valid and binding obligation of the parties hereto,
enforceable against such parties in accordance with its terms, and future
references to your Employment Agreement shall mean the Existing Employment
Agreement as amended by this Agreement.
[Signatures Contained on Next Page]

 



--------------------------------------------------------------------------------



 



Mr. William A. Robinson
January 31, 2007
Page 8
     Pending execution of this Agreement or in the event you elect not to accept
this offer, your employment shall continue under the terms of the Existing
Employment Agreement.

            SunCom Wireless Holdings, Inc.
      By:   /s/ Mathias DeVito         Mathias DeVito        Chairman,
Compensation Committee of Board of Directors        SunCom Wireless Management
Company, Inc.
      By:   /s/ Michael E. Kalogris         Michael E. Kalogris        Chairman
and Chief Executive Officer        Executive
      /s/ William A. Robinson       WILLIAM A. ROBINSON         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Form of Release
MUTUAL RELEASE OF CLAIMS
     FOR AND IN CONSIDERATION OF the benefits to be provided to WILLIAM A.
ROBINSON, an individual (“Executive”), in connection with the termination of his
employment, as set forth in that certain Employment Agreement by and among
SunCom Wireless Holdings, Inc., a Delaware corporation, and SunCom Wireless
Management Company, Inc., a Delaware corporation (collectively, the “Company”)
and Executive dated as of March 7, 2005, (the “Original Employment Agreement”),
and thereafter amended by certain Letter Agreements dated December 2, 2005(the
“First 2005 Letter Agreement”), December 14, 2005 (the “Second 2005 Letter
Agreement”), September 11, 2006 (the “2006 Letter Agreement”), and January 31,
2007 (the “2007 Letter Agreement”) (collectively, the “Employment Agreement”),
which are conditioned upon Executive signing this Release of Claims and to which
Executive is not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Executive does hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company and
each of its past or present subsidiaries and affiliates, its and their past or
present officers, directors, stockholders, employees and agents, their
respective successors and assigns, heirs, executors and administrators, the
pension and employee benefit plans of the Company, or of its past or present
subsidiaries or affiliates, and the past or present trustees, administrators,
agents, or employees of the pension and employee benefit plans (hereinafter
collectively referred to as the “Company Parties”), acting in any capacity
whatsoever, of and from any and all manner of actions and causes of actions,
suits, debts, claims and demands whatsoever in law or in equity (“Claims”),
which Executive ever had, now have, or hereafter may have, or which Executive’s
successors, assigns, heirs, executors or administrators hereafter may have
(collectively with Executive, the “Executive Parties”, by reason of any matter,
cause or thing whatsoever from the beginning of Executive’s employment with the
Company to the date of this Release of Claims that arises from, or relates in
any way to, Executive’s employment relationship and/or the termination of
Executive’s employment relationship with the Company, including but not limited
to, any such Claims that have been asserted, could have been asserted, or could
be asserted now or in the future under any federal, state or local laws,
including any claims under the Pennsylvania Human Relations Act, 43 PA. C.S.A.
§§ 951 et seq., as amended, the Rehabilitation Act of 1973, 29 USC §§ 701 et
seq., as amended, Title VII of the Civil Rights Act of 1964, 42 USC §§ 2000e et
seq., as amended, the Civil Rights Act of 1991, 2 USC §§ 60 et seq., as
applicable, the Age Discrimination in Employment Act of 1967, 29 USC §§ 621 et
seq., as amended (“ADEA”), the Americans with Disabilities Act, 29 USC §§ 706 et
seq., and the Employee Retirement Income Security Act of 1974, 29 USC §§ 301 et
seq., as amended, any contracts between the Company and Executive and any common
law Claims now or hereafter recognized and all Claims for counsel fees and
costs; provided, however, that this Release of Claims shall not apply to
     (a) Any entitlements arising under, or preserved by Sections 5(b) and 5(c)
of the Original Employment Agreement, Sections 5 and 7 of the Second 2005 Letter
Agreement,

1



--------------------------------------------------------------------------------



 



Section 1 of the 2006 Letter Agreement, and Sections 1, 2, 5 and 7 of the 2007
Letter Agreement;
     (b) Claims Executive may have as a holder of securities of the Company so
long as Executive is not the moving, initiating or lead party or that are based
on criminal acts by any of the Company Parties;
     (c) Claims by Executive for vested retirement plan benefits under the
Company’s tax-qualified retirement plans;
     (d) Claims for benefits under any insured group health plan maintained by
the Company, including any right to continuation coverage under COBRA;
     (e) Claims under any liability insurance policy maintained in accordance
with Section 8 of the 2007 Letter Agreement; or
     (f) Claims by Executive for indemnification under Section 4(d) of the
Original Employment Agreement and/or to the extent that the Company has provided
indemnification pursuant to the terms of its bylaws, a resolution of the board
of directors or any directors and officers liability policy maintained by the
Company.
     Executive expressly waives all rights afforded by any statute that
expressly limits the effect of a release with respect to unknown claims.
Executive acknowledges the significance of this release of unknown claims and
the waiver of statutory protection against a release of unknown claims which
provides that a general release does not extend to claims that the Executive
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him may have materially affected his settlement with
the Company.
     Executive acknowledges that the restrictive covenants contained in
Section 6 of the Original Employment Agreement (as modified by Section 9 of the
Second 2005 Letter Agreement and Section 6 of the 2007 Letter Agreement) will
survive the termination of his employment to the extent set forth therein.
Executive affirms that those restrictive covenants are reasonable and necessary
to protect the legitimate interests of the Company, that he received adequate
consideration in exchange for agreeing to those restrictions and that he will
abide by those restrictions.
     In signing this Release of Claims, Executive acknowledges his understanding
that he may not sign it prior to the termination of his employment under the
Employment Agreement, but that he may consider the terms of this Release of
Claims for up to twenty-one (21) days (or such longer period as the Company may
specify) from the date Executive’s employment with the Company under the
Employment Agreement terminates. Executive also acknowledges that he is advised
by the Company Parties to seek the advice of an attorney prior to signing this
Release of Claims; that Executive has had sufficient time to consider this
Release of Claims and to consult with an attorney, if he wished to do so, or to
consult with any other person of his choosing before signing; and that he is
signing this Release of Claims voluntarily and with a full understanding of its
terms. Executive further acknowledge that, in signing this Release of Claims, he
has not relied upon any promises or representations, express or implied, that
are not set forth expressly in the Employment Agreement. Executive understands
that he may revoke this Release of Claims

2



--------------------------------------------------------------------------------



 



at any time within seven (7) days after the date of his signing by written
notice to the Company and that this Release of Claims will take effect only upon
the expiration of such seven-day revocation period and only if Executive has not
timely revoked it.
     In further consideration of Executive’s execution of this Release of Claims
and other consideration provided to the Company by Executive pursuant to the
Employment Agreement, the Company, on behalf of itself and the other Company
Parties, hereby executes this Release of Claims and does hereby REMISE, RELEASE,
AND FOREVER DISCHARGE Executive and the other Executive Parties, of and from any
and all manner of Claims, which the Company Parties, now have, or hereafter may
have, by reason of any matter, cause or thing whatsoever from the beginning of
Executive’s employment with the Company to the date of this Release of Claims
that arise from, or relate in any way to, Executive’s employment relationship
with the Company or the termination thereof, including but not limited to, any
such Claims that have been asserted, could have been asserted, or could be
asserted now or in the future under any federal, state or local laws, any such
Claims that are based on contracts between the Company and Executive and any
such Claims that are now or hereafter recognized under the common law and any
such claims for counsel fees and costs, but in no event shall this release apply
to any claim based upon any criminal act by Executive or on any act of Executive
wholly outside the scope of his duties and employment.

                  SunCom Wireless Holdings, Inc.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                SunCom Wireless Management Company, Inc.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                Executive    
 
           
 
                          WILLIAM A. ROBINSON    

3